Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2014

                                     No. 04-14-00097-CV

                         Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                        Appellants

                                               v.

                              MESTENA OPERATING, LLC,
                                      Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 13-12-16486-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                        ORDER
       Appellee’s brief was originally due June 30, 2014. We granted an extension until July
30, 2014, to file the brief. Neither the brief nor a motion for extension of time was filed.

       We therefore order appellee, Mestena Operating, LLC, to file its appellee’s brief by
August 11, 2014. If the brief is not filed by the date ordered, we will order the case submitted
without an appellee’s brief.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court